UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7639


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CATINIA DENISE FARRINGTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:18-cr-00196-NCT-1)


Submitted: April 16, 2021                                         Decided: April 23, 2021


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Catinia Denise Farrington, Appellant Pro Se. Katie Bagley, Gregory Victor Davis, Samuel
Robert Lyons, Douglas Campbell Rennie, Joseph Brian Syverson, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Catinia Denise Farrington appeals the district court’s order denying her motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Farrington, No. 1:18-cr-00196-NCT-1

(M.D.N.C. Oct. 20, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2